The plaintiff in error, hereinafter called defendant, was convicted in the superior court of Pottawatomie county on a charge of robbery with firearms, *Page 140 
and was sentenced to serve a term of 15 years. The defendant was jointly charged with one Tom Carpenter of the robbery of Foster John, W.H. Lions, and W.P. Tucker, and the taking from them of several items of personal property. A severance was had and defendant was tried alone. The testimony for the state discloses that at the time charged the three persons named were in an automobile and that defendant and his companion with a pistol held up the party and committed the robbery. The judgment was entered December 22, 1928; the appeal was lodged in this court June 28, 1929, more than six months from the date the judgment was rendered. Section 2808, Comp. St. 1921, in part reads:
"* * * In felony cases the appeal must be taken within six months after the judgment is rendered. * * *"
The time for appeal is fixed by statute. This court is without power to extend the time for appeal, and when, as in this case, the appeal is filed after the expiration of the six month period, this court does not acquire jurisdiction but must dismiss the appeal. Criner v. State, 37 Okla. Crim. 313, 258 P. 359; Easterwood v. State, 38 Okla. Crim. 72, 259 P. 181; Peyton v. State, 41 Okla. Crim. 186, 270 P. 860.
For the reason assigned, the attempted appeal is dismissed.
DAVENPORT, J., concurs. CHAPPELL, J., absent, not participating. *Page 141